Exhibit 99.3 Exhibit 99.3 TITAN TRADING ANALYTICS INC. Unit 120, 4445 Calgary Trail, Edmonton, Alberta, T6H 5R7 Telephone: (780) 438-1239 Fax: (780) 438-1249 TSX Venture Trading Symbol: TTA NASD OTCBB Trading Symbol: TITAF FOR IMMEDIATE RELEASE - Titan Trading Analytics Inc. Proposes to Extend Expiry Date of Outstanding Warrants EDMONTON, ALBERTA - (July 12, 2010) – Titan Trading Analytics Inc. (TSX VENTURE: TTA) (OTCBB:TITAF) (“Titan” or the “Corporation”) is pleased to announce its intention to extend the expiry date of certain of its outstanding common share purchase warrants. In 2008, the Corporation issued 2,500,000 warrants with an exercise price of $0.40 per common share and expiring on August 19, 2010. The Corporation is proposing to extend the expiry date of such warrants until August 19, 2012. For further information on the original issuance of the warrants, please refer to the press releases of Titan dated August 19, 2008filed on SEDAR at www.sedar.com. The extension of the expiry dates of the warrants is subject to review and acceptance by the TSX Venture Exchange. FOR FURTHER INFORMATION PLEASE CONTACT: Titan Trading Analytics Inc. Kenneth W. Powell, CEO kpowell@titantrading.com (780) 438-1239 www.titantrading.com This release may contain forward-looking statements within the meaning of the "safe harbor" provisions of U.S. laws. These statements are based on management's current expectations and beliefs and are subject to a number of risks and uncertainties that could cause actual results to differ materially from those described in the aforementioned statements. Titan does not assume any obligation to update any forward looking information contained in this news release. Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.
